



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4 (1)
Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the complainant or a witness shall not
    be published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    347,

(ii)      an offence
    under section 144 (rape), 145 (attempt to commit rape), 149 (indecent assault
    on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii)     an offence
    under subsection 146(1) (sexual intercourse with a female under 14) or (2)
    (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6
    (1)

Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. P.S., 2013 ONCA 297

DATE: 20130506

DOCKET: C53977

Laskin, LaForme and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

P.S.

Appellant

Daniel F. Moore, for the appellant

Molly Flanagan, for the respondent

Heard and released orally: April 29, 2013

On appeal from the conviction entered on February 14,
    2011 by Justice James A.S. Wilcox of the Superior Court of Justice, sitting
    without a jury.

ENDORSEMENT

[1]

The appellant raises three grounds of appeal.  First, he argues that the
    trial judges reasons are inadequate because he failed to address the defences
    theory that the complainant had a motive to fabricate.  We disagree.

[2]

The complainant denied that she had any motive to fabricate.  The trial
    judge accepted her evidence.  In so doing, he implicitly rejected the defences
    theory.

[3]

Second, the appellant argues that the trial judge failed to assess the
    reliability of the testimony of Cormier and Joamie before accepting their
    evidence.  We do not agree with this argument.  This was a short trial and, in
    the circumstances of this case, it was unnecessary for the trial judge to
    expressly analyze the reliability of the evidence of these two witnesses before
    accepting it.

[4]

Finally, the appellant argues that the trial judge applied a stricter
    standard of scrutiny to the evidence of the appellant than to the evidence of
    the complainant.  This is a difficult argument to make and we do not think it
    is made out in this case.  The trial judge recognized that the complainants
    evidence was in part imprecise, but nonetheless, accepted her testimony.  That
    was his call to make.

[5]

Moreover, the trial judge also accepted that the appellant had made two inculpatory
    statements to his friends.  This confirmatory evidence supported the
    credibility of the complainant.

[6]

The appeal is dismissed.

John Laskin J.A.

H.S. LaForme
    J.A.

Gloria Epstein J.A.


